Exhibit 10.1
409A Form
ABM INDUSTRIES INCORPORATED
STATEMENT OF TERMS AND CONDITIONS APPLICABLE TO
OPTIONS, RESTRICTED STOCK, RESTRICTED STOCK UNITS
AND PERFORMANCE SHARES GRANTED TO EMPLOYEES
PURSUANT TO THE 2006 EQUITY INCENTIVE PLAN
(As Amended and Restated June 3, 2008)

I.   INTRODUCTION

The following terms and conditions shall apply to each Award granted under the
Plan to an Employee eligible to participate in the Plan. This Statement of Terms
and Conditions is subject to the terms of the Plan and of any Award made
pursuant to the Plan. In the event of any inconsistency between this Statement
of Terms and Conditions and the Plan, the Plan shall govern.

II.   DEFINITIONS

Capitalized terms not otherwise defined in this Statement of Terms and
Conditions shall have the meaning set forth in the Plan. When capitalized in
this Statement of Terms and Conditions, the following additional terms shall
have the meaning set forth below:

A.   “Grant Date” means the date the Administrator grants the Award.   B.  
“Option Period” means the period commencing on the Grant Date of an Option and,
except at otherwise provided in Section III.E, ending on the Termination Date.  
C.   “Termination Date” means the date that an Option expires as set forth in
the Option Agreement.

III.   OPTIONS

A.   Option Notice and Agreement. An Option granted under the Plan shall be
evidenced by an Option Agreement setting forth the terms and conditions of the
Option, including whether the Option is an Incentive Stock Option or a
Nonqualified Stock Option and the number of Shares subject to the Option. Each
Option Agreement shall incorporate by reference and be subject to this Statement
of Terms and Conditions and the terms and conditions of the Plan.   B.  
Exercise Price. The Exercise Price of an Option, as specified in the Option
Agreement, shall be equal to or greater than the Fair Market Value of the Shares
underlying the Option on the Grant Date.   C.   Option Period. An Option shall
be exercisable only during the applicable Option Period, and during such Option
Period the exercisability of the Option shall be subject to the vesting
provisions of Section III.D as modified by the rules set forth in
Sections III.E, V and VI. The Option Period shall be not more than seven years
from the Grant Date.

 



--------------------------------------------------------------------------------



 



D.   Vesting of Right to Exercise Options.

  1.   Except as provided in Sections V and VI, an Option shall be exercisable
during the Option Period in accordance with the following vesting schedule:
(i) 25 percent of the Shares subject to the Option shall vest on the first
anniversary of the Grant Date; (ii) an additional 25 percent of the Shares shall
vest on the second anniversary of the Grant Date; (iii) an additional 25 percent
of the Shares shall vest on the third anniversary of the Grant Date; and
(iv) the remaining 25 percent of the Shares subject to the Option shall vest on
the fourth anniversary of the Grant Date. Notwithstanding the foregoing, the
Administrator may specify a different vesting schedule at the time the Option is
granted and as specified in the Option Agreement.     2.   Any vested portion of
an Option not exercised hereunder shall accumulate and be exercisable at any
time on or before the Termination Date, subject to the rules set forth in
Sections III.E, V and VI. No Option may be exercised for less than 5 percent of
the total number of Shares then available for exercise under such Option. In no
event shall the Company be required to issue fractional shares.

E.   Termination of Employment. In addition to the terms set forth in the Plan
with respect to termination of employment:

  1.   If a Participant ceases to be a bona fide employee of the Company or an
Affiliate due to his or her Retirement, Disability or death during the Option
Period, in addition to any Shares vested under the Option Agreement prior to the
date of Disability or death, the Option shall vest in the number of Shares equal
to 25 percent of the number of Shares originally subject to the Option,
multiplied by the number of whole months between the most recent anniversary
date of the Option grant and the date of Retirement, Disability or death, and
divided by 12.     2.   If a Participant who ceases to be a bona fide employee
of the Company or an Affiliate is subsequently rehired prior to the expiration
of his or her Option, then the Option shall continue to remain outstanding until
such time as the Participant subsequently terminates employment or the Option
otherwise terminates pursuant to this Statement of Terms and Conditions. Upon
the Participant’s subsequent termination of employment, the post-termination
exercise period calculated pursuant to the terms and conditions of this
Section III.E shall be reduced by the number days between the date of the
Participant’s initial termination of employment and his or her rehire date;
provided, however, that if the rehired Participant continues to be employed by
the Company or an Affiliate for at least one year from his or her rehire date,
then the post-termination exercise period for the Option shall be determined in
accordance with the Plan and shall not be adjusted as described above.

F.   Method of Exercise. A Participant may exercise an Option with respect to
all or any part of the exercisable Shares as follows:

2



--------------------------------------------------------------------------------



 



  1.   By giving the Company, or its authorized representative designated for
this purpose, written notice of such exercise specifying the number of Shares as
to which the Option is so exercised. Such notice shall be accompanied by an
amount equal to the Exercise Price of such Shares, in the form of any one or
combination of the following:

  a.   cash or certified check, bank draft, postal or express money order
payable to the order of the Company in lawful money of the United States;     b.
  if approved by the Company at the time of exercise, personal check of the
Participant;     c.   if approved by the Company at the time of exercise, a “net
exercise” pursuant to which the Company will not require a payment of the
exercise price from the Participant but will reduce the number of Shares issued
upon the exercise by the largest number of whole Shares that has a Fair Market
Value that does not exceed the aggregate exercise price. With respect to any
remaining balance of the aggregate exercise price, the Company shall accept
payment in a form identified in (a) or (b) of this section;     d.   if approved
by the Company at the time of exercise, by tendering to the Company or its
authorized representative Shares which have been owned by the Participant for at
least six months prior to said tender, and having a Fair Market Value, as
determined by the Company, equal to the Exercise Price. In the event a
Participant tenders Shares to pay the Exercise Price, tender of Shares acquired
through exercise of an Incentive Stock Option may result in unfavorable income
tax consequences unless such Shares are held for at least two years from the
Grant Date of the Incentive Stock Option and one year from the date of exercise
of the Incentive Stock Option;     e.   if approved by the Company at the time
of exercise, delivery (including by FAX transmission) to the Company or its
authorized representative of an executed irrevocable option exercise form
together with irrevocable instructions to an approved registered investment
broker to sell Shares in an amount sufficient to pay the Exercise Price plus any
applicable withholding taxes and to transfer the proceeds of such sale to the
Company; and

  2.   If required by the Company, by giving satisfactory assurance in writing,
signed by the Participant, the Participant shall give his or her assurance that
the Shares subject to the Option are being purchased for investment and not with
a view to the distribution thereof; provided that such assurance shall be deemed
inapplicable to (i) any sale of the Shares by such Participant made in
accordance with the terms of a registration statement covering such sale, which
has heretofore been (or may hereafter be) filed and become effective under the
Securities Act of

3



--------------------------------------------------------------------------------



 



      1933, as amended (the “Securities Act”) and with respect to which no stop
order suspending the effectiveness thereof has been issued, and (ii) any other
sale of the Shares with respect to which, in the opinion of counsel for the
Company, such assurance is not required to be given in order to comply with the
provisions of the Securities Act.

G.   Limitations on Transfer. An Option shall, during a Participant’s lifetime,
be exercisable only by the Participant. No Option or any right granted
thereunder shall be transferable by the Participant by operation of law or
otherwise, other than as set forth in the Plan. In the event of any attempt by a
Participant to alienate, assign, pledge, hypothecate, or otherwise dispose of an
Option or of any right thereunder, except as provided herein, or in the event of
the levy of any attachment, execution, or similar process upon the rights or
interest hereby conferred, the Company at its election may terminate the
affected Option by notice to the Participant and the Option shall thereupon
become null and void.   H.   No Shareholder Rights. Neither a Participant nor
any person entitled to exercise a Participant’s rights in the event of the
Participant’s death shall have any of the rights of a shareholder with respect
to the Shares subject to an Option except to the extent that an Option has been
exercised.   IV.   RESTRICTED STOCK, RESTRICTED STOCK UNITS, AND PERFORMANCE
SHARES   A.   Agreement. A Restricted Stock Award, Restricted Stock Unit Award,
or Performance Share Award granted under the Plan shall be evidenced by an
Agreement to be executed by the Participant and the Company setting forth the
terms and conditions of the Award. Each Award Agreement shall incorporate by
reference and be subject to this Statement of Terms and Conditions and the terms
and conditions of the Plan.   B.   Special Restrictions. Each Restricted Stock
Award, Restricted Stock Unit Award, or Performance Share Award made under the
Plan shall contain the following terms, conditions and restrictions and such
additional terms, conditions and restrictions as may be determined by the
Administrator; provided, however, that no Award shall be subject to additional
terms, conditions and restrictions which are more favorable to a Participant
than the terms, conditions and restrictions set forth in the Plan, the
Restricted Stock Agreement, Restricted Stock Unit Award Agreement, Performance
Share Award Agreement, or this Statement of Terms and Conditions.

  1.   Restrictions. Until the restrictions imposed on any Restricted Stock
Award shall lapse, shares of Restricted Stock granted to a Participant:
(a) shall not be sold, assigned, transferred, pledged, hypothecated, or
otherwise disposed of, and (b) shall, if the Participant experiences a
“separation from service” (within the meaning of Section 409A of the Code) from
the Company or an Affiliate for any reason (except as otherwise provided in the
Plan or in Section IV.B.2) be returned to the Company forthwith, and all the
rights of the Participant to such Shares shall immediately terminate. A
Participant shall not be permitted to sell, transfer, pledge, assign or encumber
such Restricted Stock Units or Performance Shares,

4



--------------------------------------------------------------------------------



 



      other than pursuant to a qualified domestic relations order as defined in
the Code or Title I of the Employee Retirement Income Security Act. If a
Participant experiences a “separation from service” (within the meaning of
Section 409A of the Code) from the Company or an Affiliate (except as otherwise
provided in the Plan or in Section IV.B.2) prior to the lapse of the
restrictions imposed on a Restricted Stock Unit Award or Performance Share
Award, the unvested portion of the Restricted Stock Unit Award or Performance
Share Award shall be forfeited to the Company, and all the rights of the
Participant to such Award shall immediately terminate. If a Participant is
absent from work with the Company or an Affiliate because of his or her
short-term disability or because the Participant is on an approved leave of
absence, if the period of such leave does not exceed six months (or if longer,
so long as the individual retains a right to reemployment with the Company under
an applicable statute or by contract), the Participant shall not be deemed
during the period of any such absence, by virtue of such absence alone, to have
experienced a “separation from service” (within the meaning of Section 409A of
the Code) from the Company or an Affiliate except as the Administrator may
otherwise expressly determine. Notwithstanding the foregoing, if the Participant
is on a voluntary leave of absence for the purpose of serving the government of
the country of which the Participant is a citizen or in which the Participant’s
principal place of employment is located such leave shall be considered an
approved leave of absence.     2.   Termination of Employment by Reason of
Retirement, Disability or Death.

  a.   Restricted Stock Awards and Restricted Stock Unit Awards. Notwithstanding
any provision contained herein or in the Plan or the Restricted Stock Agreement
or Restricted Stock Unit Agreement to the contrary, if a Participant who has
been in the continuous employment of the Company or an Affiliate since the Grant
Date of a Restricted Stock Award or Restricted Stock Unit Award ceases to be a
bona fide employee of the Company or an Affiliate, which cessation constitutes a
“separation from service” under Section 409A of the Code and which is a result
of Retirement, Disability or death, then the restrictions shall lapse as to the
number of Shares or Share Equivalents equal to: (i) 50 percent of the number of
Shares or Share Equivalents originally subject to the Award, multiplied by
(ii) the number of whole months between the Grant Date (or if the Grant Date
occurred more than two years prior to the date of Retirement, Disability or
death, the second anniversary of the Grant Date) and the date of Retirement,
Disability or death, divided by (iii) 24.     b.   Performance Share Awards.
Notwithstanding any provision contained herein or in the Plan or the Performance
Share Agreement to the contrary, if a Participant who has been in the continuous
employment of the Company or an Affiliate since the Grant Date of a Performance
Share Award ceases to be a bona fide employee of the Company or an Affiliate as
a result of Retirement, Disability or death, then at the end of the performance
period the restrictions shall lapse as to the number of Share

5



--------------------------------------------------------------------------------



 



      Equivalents equal to: (i) the number of Performance Shares vested in
accordance with the performance objectives established by the Administrator for
the Award, multiplied by (ii) the number of whole months between the Grant Date
and the date of Retirement, Disability or death, divided by (iii) the number of
months in the performance period.

C.   Dividends, Dividend Equivalents, and Business Transactions. Upon cash
dividends being paid on outstanding shares of ABM common stock, dividends shall
be paid with respect to Restricted Stock during the Restriction Period and shall
be converted to additional shares of Restricted Stock, which shall be subject to
the same restrictions as the original Award for the duration of the Restricted
Period. Upon cash dividends being paid on outstanding shares of ABM common
stock, dividend equivalents shall be credited in respect of Restricted Stock
Units and Performance Shares, which shall be converted into additional
Restricted Stock Units or Performance Shares, which will be subject to all of
the terms and conditions of the underlying Restricted Stock Unit Award or
Performance Share Award, including the same vesting restrictions as the
underlying Award. Upon stock dividends being paid on outstanding shares of ABM
common stock or a Business Transaction, the Administrator is authorized to take
such actions and make such changes with respect to outstanding Awards, including
the performance criteria for the termination of restrictions on Awards, as are
consistent with the Plan and this Statement of Terms and Conditions to effect
the terms of the Awards.   D.   Election to Recognize Gross Income in the Year
of Grant. If any Participant validly elects within thirty days of the Grant
Date, to include in gross income for federal income tax purposes an amount equal
to the Fair Market Value of the Shares of Restricted Stock granted on the Grant
Date, such Participant shall pay to the Company, or make arrangements
satisfactory to the Administrator to pay to the Company in the year of such
grant, any federal, state or local taxes required to be withheld with respect to
such shares in accordance with Section VII.F.   E.   No Shareholder Rights for
Restricted Stock Units or Performance Shares. Neither a Participant nor any
person entitled to exercise a Participant’s rights in the event of the
Participant’s death shall have any of the rights of a shareholder with respect
to the Share Equivalents subject to a Restricted Stock Unit Award or Performance
Share Award except to the extent that a stock certificate has been issued with
respect to such Shares upon the payment of any vested Restricted Stock Unit
Award or Performance Share Award.   F.   Time of Payment of Restricted Stock
Units and Performance Shares.

  1.   Subject to Section (IV)(F)(2) below, upon the lapse of the restriction
imposed on Restricted Stock Unit Awards or Performance Share Award, all
Restricted Stock Units and Performance Shares that were not forfeited pursuant
to Sections IV.B. 1 or V shall be paid to the Participant as soon as reasonably
practicable after the restrictions lapse but not later than 75 days following
the date on which the restrictions lapse. Payment shall be made in Shares in the
form of a stock

6



--------------------------------------------------------------------------------



 



certificate. The foregoing notwithstanding, the Participant may elect to defer
payment of the Restricted Stock Units in the manner described in Section IV.G;

  2.   To the extent required in order to avoid accelerated taxation and/or tax
penalties under Code Section 409A, amounts that would otherwise be payable
pursuant to Section (IV)(F) of this Statement of Terms and Conditions during the
six-month period immediately following a Participant’s termination of employment
shall instead be paid on the first business day after the date that is six
months following the Participant’s termination of employment (or upon the
Participant’s death, if earlier).

G.   Deferral Election. Each Participant, pursuant to rules established by the
Administrator, may be entitled to elect to defer all or a percentage of any
payment in respect of a Restricted Stock Unit Award or Performance Shares that
he or she may be entitled to receive as determined pursuant to Section IV.F.
This election shall be made by giving notice in a manner and within the time
prescribed by the Administrator and in compliance with Code Section 409A. Each
Participant must indicate the percentage (expressed in whole percentages) he or
she chooses to defer of any payment he or she may be entitled to receive. If no
notice is given, the Participant shall be deemed to have made no deferral
election. Each deferral election filed with the Company shall become irrevocable
in accordance with the terms and conditions of the Company’s Deferred
Compensation Plan (or any successor plan) and in compliance with Code
Section 409A.   V.   SPECIAL FORFEITURE AND REPAYMENT RULES

Any other provision of this Statement of Terms and Conditions to the contrary
notwithstanding, if the Administrator determines that a Participant has engaged
in conduct which constitutes Cause prior to, or during the 12 month period
following, the exercise of an Option or the vesting of an Award, the
consequences set forth in Section 16 of the Plan govern and the following
consequences shall apply:

A.   Any outstanding Option shall immediately and automatically terminate, be
forfeited and shall cease to be exercisable, without limitation. In addition,
any shares of Restricted Stock, Restricted Stock Units or Performance Shares as
to which the restrictions have not lapsed shall immediately and automatically be
forfeited, all of the rights of the Participant to such shares or share
equivalents shall immediately terminate, and any Restricted Stock shall be
returned to the Company.   B.   Any exercise of an Option during the period
beginning 12 months prior to through 24 months after the Participant’s
termination of employment with the Company or an Affiliate shall be rescinded
and all outstanding Awards shall be canceled up to 24 months after the
Participant’s termination of employment with the Company or an Affiliate. The
Participant shall deliver to the Company the Shares received by the Participant
upon exercise of an Option if such exercise has been rescinded and the Shares
retained by the Participant.

7



--------------------------------------------------------------------------------



 



C.   The lapse of restrictions on or vesting of Restricted Stock, Restricted
Stock Units, or Performance Shares that have vested or upon which the
restrictions have lapsed during the period beginning 12 months prior to through
24 months after the Participant’s termination of employment with the Company or
an Affiliate shall be rescinded and all outstanding Awards shall be cancelled up
to 24 months after the Participant’s termination of employment with the Company
or an Affiliate. The Participant shall deliver to the Company the Shares
delivered upon vesting or lapse of restrictions if such vesting or lapse of
restrictions has been rescinded and the Shares retained by the Participant.   D.
  The Participant shall pay over to the Company the proceeds (less the
Participant’s purchase price, if any) received by the Participant upon (1) the
sale, transfer or other transaction involving the Shares acquired upon the
exercise of any Option exercised during the period beginning 12 months prior to
through 24 months after the Participant’s termination of employment with the
Company or an Affiliate or (2) the sale, transfer or other transaction involving
the Shares acquired upon the vesting of any Award or lapse of restrictions on
any Award within 12 months prior to through 24 months after the Participant’s
termination of employment with the Company or an Affiliate in such manner and on
such terms and conditions as may be required, and, without limiting any other
remedy the Company or an Affiliate may have, the Company shall be entitled to
set-off against the amount of any such proceeds any amount owed the Participant
by the Company or an Affiliate to the fullest extent permitted by law.

The Administrator shall determine in its sole discretion whether the Participant
has engaged in conduct that constitutes Cause.
Any provision of Section 16 of the Plan and this Section V which is determined
by a court of competent jurisdiction to be invalid or unenforceable should be
construed or limited in a manner that is valid and enforceable and that comes
closest to the business objectives intended by such invalid or unenforceable
provision, without invalidating or rendering unenforceable the remaining
provisions of this Section V.

VI.   CHANGE IN CONTROL   A.   Effect of Change in Control on Options. Subject
to the limitations set forth in Section VI.C, in the event of a Change in
Control, the surviving, continuing, successor, or purchasing Company or other
business entity or parent thereof, as the case may be (the “Acquiror”) may,
without the consent of any Participant, either assume or continue the Company’s
rights and obligations under outstanding Options or substitute for outstanding
Options substantially equivalent options covering the Acquiror’s stock. Options
that are assumed or continued in connection with a Change in Control shall be
subject to such additional accelerated vesting and/or exercisability in
connection with the Participant’s subsequent termination of employment (i) as
are set forth in a Severance Agreement between the Participant and the Company
approved by the Board of Directors or the Compensation Committee, or (ii) as the
Board may determine. Any Options granted one year or more prior to the Change in
Control that are neither assumed nor continued by the

8



--------------------------------------------------------------------------------



 



    Acquiror in connection with the Change in Control shall, contingent on the
Change in Control, become fully vested and exercisable immediately prior to the
Change in Control. Any Option granted less than one year prior to the Change of
Control that is neither assumed nor continued by the Acquiror in connection with
the Change in Control shall, to the extent not previously vested and
exercisable, immediately prior to the Change in Control become vested and
exercisable as to the number of Shares subject to such Option equal to (i) the
number of Shares originally subject to such Option, multiplied by (ii) the
number of whole months between the Grant Date and the Change in Control, divided
by (iii) the number of months between the Grant Date and the date on which all
Shares originally subject to such Option would have been fully vested and
exercisable; and such Option shall terminate with respect to all remaining
Shares subject to such Option.   B.   Effect of Change in Control on Awards
Other than Options. Subject to the limitations set forth in Section VI.C, in the
event of a Change in Control, the Acquiror may, without the consent of any
Participant, either assume or continue the Company’s rights and obligations
under outstanding Awards other than Options or substitute for such Awards
substantially equivalent awards covering the Acquiror’s stock. Awards that are
assumed or continued in connection with a Change in Control shall be subject to
such additional accelerated vesting or lapse of restrictions in connection with
the Participant’s subsequent termination of employment without Cause (i) as are
set forth in a Severance Agreement between the Participant and the Company
approved by the Board of Directors or the Compensation Committee; or (ii) as the
Board may determine. Any Award granted one year or more prior to the Change in
Control that is neither assumed nor continued by the Acquiror in connection with
the Change in Control shall, upon the Change in Control, become fully vested and
all restrictions shall be released immediately prior to the Change in Control.
Restricted Unit Awards and Performance Share Awards granted one year or more
prior to such Change in Control also shall become immediately payable. Subject
to the limitations set forth in Section VI.C, in the event of a Change in
Control outstanding Awards other than Options granted less than one year prior
to the Change in Control, shall, immediately prior to the Change of Control,
become vested and all restrictions shall to the extent not previously released
be released with respect to the number of Shares equal to (i) the number of
Shares originally subject to such Award, multiplied by (ii) the number of whole
months between the Grant Date and the Change in Control, divided by (iii) the
number of months between the Grant Date and the date on which the restrictions
on such Award would otherwise have terminated. To the extent such restrictions
are released, Restricted Unit Awards and Performance Share Awards also shall
become immediately payable. Awards shall terminate to the extent such Awards do
not become vested and restrictions do not terminate. Notwithstanding anything in
this Section VI(B) to the contrary, if the Change in Control does not constitute
a “change in effective ownership or control” of the Company within the meaning
of Code Section 409A, the Restricted Stock Units and Performance Shares granted
pursuant to this Statement of Terms and Conditions will vest as provided in this
Section VI(B), but will be payable to the Participant in accordance with the
provisions of Section IV.   C.   Excess Parachute Payments. Subject to a
Severance Agreement between the Participant and the Company approved by the
Board of Directors or the Compensation Committee, if any amount or benefit to be
paid or provided under an Award or any other agreement

9



--------------------------------------------------------------------------------



 



    between a Participant and the Company would be an Excess Parachute Payment
but for the application of this sentence, then the payments and benefits to be
paid or provided under the Award and any other agreement will be reduced to the
minimum extent necessary (but in no event to less than zero) so that no portion
of any such payment or benefit, as so reduced, constitutes an Excess Parachute
Payment. The determination of whether any reduction in such payments or benefits
to be provided under the Award or any other agreement or otherwise is required
pursuant to the preceding sentence will be made at the expense of the Company by
independent accountants or the Company’s benefits consultant. The fact that the
Participant’s right to payments or benefits may be reduced by reason of the
limitations contained in this paragraph will not of itself limit or otherwise
affect any other rights of the Participant under any other agreement. In the
event that any payment or benefit intended to be provided is required to be
reduced pursuant to this paragraph, the Participant will be entitled to
designate the payments and/or benefits to be so reduced in order to give effect
to this paragraph. The Company will provide the Participant with all information
reasonably requested by the Participant to permit the Participant to make such
designation. In the event that the Participant fails to make such designation
within 10 business days after receiving notice from the Company of a reduction
under this paragraph, the Company may effect such reduction in any manner it
deems appropriate.

VII.   MISCELLANEOUS   A.   No Effect on Terms of Employment. Subject to the
terms of any employment contract entered into by the Company and a Participant
to the contrary, the Company (or an Affiliate which employs him or her) shall
have the right to terminate or change the terms of employment of a Participant
at any time and for any reason whatsoever.   B.   Grants to Participants in
Foreign Countries. In making grants to Participants in foreign countries, the
Administrator has the full discretion to deviate from this Statement of Terms
and Conditions in order to adjust Awards under the Plan to prevailing local
conditions, including custom and legal and tax requirements.   C.   Information
Notification. Any information required to be given under the terms of an Award
Agreement shall be addressed to the Company in writing by mail, overnight
delivery service, or by electronic transmission to the Senior Vice President,
Human Resources and the Assistant Vice President & Director of Compensation. Any
notice to be given to a Participant shall be given in writing by mail, overnight
delivery service, or by electronic transmission.   D.   Administrator Decisions
Conclusive. All decisions of the Administrator administering the Plan upon any
questions arising under the Plan, under this Statement of Terms and Conditions,
or under an Award Agreement, shall be conclusive.   E.   No Effect on Other
Benefit Plans. Nothing herein contained shall affect a Participant’s right to
participate in and receive benefits from and in accordance with the then current
provisions of any pensions, insurance or other employment welfare plan or
program offered by the Company.

10



--------------------------------------------------------------------------------



 



F.   Withholding. Each Participant shall agree to make appropriate arrangements
with the Company and his or her employer for satisfaction of any applicable
federal, state or local income tax withholding requirements or payroll tax
requirements. If approved by the Company at the time of exercise, such
arrangements may include an election by a Participant to have the Company retain
some portion of the Stock acquired pursuant to exercise of an Option to satisfy
such withholding requirements. The election must be made prior to the date on
which the amount to be withheld is determined. If a qualifying election is made,
then upon exercise of an Option, in whole or in part, the Company will retain
the number of Shares having a value equal to the amount necessary to satisfy any
withholding requirements. Calculation of the number of Shares to be withheld
shall be made based on the Fair Market Value of the Stock. In no event, however,
shall the Company be required to issue fractional shares of Stock. The
Administrator shall be authorized to establish such rules, forms and procedures
as it deems necessary to implement the foregoing.

With respect the vesting of an Award other than an Option, if the Participant
does not make an arrangement with Company and his or her employer for
satisfaction of the applicable income and withholding requirements or social
security requirements in advance of the vesting date, the Company shall retain
the number of Shares (that otherwise would have been payable to the Participant)
having a value equal to the amount necessary to satisfy any withholding
requirements. Calculation of the number of such Shares shall be as described
above.

G.   Successors. This Statement of Terms and Conditions and the Award Agreements
shall be binding upon and inure to the benefit of any successor or successors of
the Company. “Participant” as used herein shall include the Participant’s
Beneficiary.   H.   Governing Law. The interpretation, performance, and
enforcement of this Statement of Terms and Conditions and all Award Agreements
shall be governed by the laws of the State of Delaware.

660442.03-New York Server 5A - MSW

11